Exhibit 10.1
 

MEMORANDUM OF UNDERSTANDING


This binding Memorandum of Understanding (“MOU”), dated as of January 20, 2012,
is made by and between Charles & Colvard, Ltd., a North Carolina corporation
with its principal office at 300 Perimeter Park Drive, Suite A, Morrisville,
North Carolina, 27560 (the “Company”), and Serenity Technologies, Inc., an
Oregon corporation with its principal office at 28765 Single Oak Drive, Suite
140, Temecula, CA 92590 (“Serenity”).


Background


The Company is engaged in the manufacture and distribution of Charles & Colvard
Created Moissanite® as loose gemstones and as incorporated into fine jewelry.


The Company desires to have Serenity provide exclusively to the Company services
to enhance Charles & Colvard Created Moissanite loose gemstones (the “Product”)
provided to Serenity by the Company, and then return such gemstones to
Company.  These enhancement services will include whitening, color treatment and
further advances related to Moissanite designed to provide the highest quality
product to the market (the “Services”).


To begin the Services immediately, the parties are entering into this binding
MOU with the intent to convert the MOU into a binding legal document containing
traditional business and legal terms within sixty (60) days of the execution of
the MOU and agree to negotiate in good faith towards such agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants of
this MOU, the parties hereto agree as follows:


1.0  
Exclusivity.  Serenity will provide to the Company the Services in connection
with the Products, on an exclusive basis, in response to written orders issued
by the Company to Serenity from time to time.  During the Term (as defined
below), Serenity shall not perform any services on Moissanite for any third
party or for itself.



2.0  
Minimum Guaranteed Commitments and Pricing.



2.01  
Minimum Guaranteed Commitments and Pricing.



.1  
During the [****] after execution of this MOU, the Company shall provide a
minimum guarantee commitment for the [****] of [****] carats of Product for
processing by Serenity using the Services into a finished product (the “Finished
Product”).  The Company shall pay Serenity $[****] per carat for the Services.



.2  
For the next [****] after the initial quantity has been processed, the Company
shall provided a minimum guarantee commitment per month of [****] carats of
Product for processing by Serenity into the Finished Product.  The Company shall
pay Serenity $[****] per carat for the Services.



[****] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been filed separately with the Commission.

# 2340328_4.Doc
 
 

--------------------------------------------------------------------------------

 



.3  
For the remainder of the Term of this MOU, the Company shall provide a minimum
guarantee commitment per month of [****] carats of Product for processing by
Serenity into the Finished Product.  The Company shall pay Serenity $[****] per
carat for these Services, provided however, if the Company provides [****] or
more carats per month of Product for processing by Serenity, the Company shall
pay Serenity $[****] per carat for the Services (the “Threshold Price”)



.4  
Within ten Business Days of the Threshold Price being reached, the Company shall
grant Serenity [****] shares of unregistered restricted stock of the Company
(the “Restricted Stock”).  The restrictions on the Restricted Stock shall lapse
in increments of [****] shares on each anniversary of the grant date of the
Restricted Stock, provided that the Threshold Price is maintained continuously
throughout each twelve month period prior to such anniversary date.  If the
Threshold Price is not maintained continuously throughout any such twelve month
period prior to such anniversary date, Serenity shall forfeit the [****] share
increment of Restricted Stock for which the restrictions would have lapsed on
such anniversary date.



.5  
Exceeding Minimum Guaranteed Commitments.  The Company shall be entitled to
provide Serenity more than the minimum guaranteed commitment per month of
Product for processing by Serenity into the Finished Product.  In the event that
the Company provides more than the minimum guaranteed commitment of Product for
a month to Serenity, the excess amount of carats provided above the monthly
minimum guaranteed commitment shall count against any future minimum guaranteed
commitments of Product by the Company.



.6  
Failure to Meet Minimum Guaranteed Commitments.  Serenity must notify the
Company in writing within [****] days of any failure by the Company to meet the
delivery of a minimum guaranteed commitment of carats and the Company shall have
[****] days to cure such failure.  In the event that the Company fails to cure
such failure, the exclusivity provisions of this MOU set forth in Sections 1 and
14  shall no longer apply, but all other terms and conditions of this MOU shall
remain in full force and effect, it being understood that the special pricing
offered by Serenity to Company under conditions of exclusivity would no longer
apply and Serenity would revert to standard pricing based upon order volumes
submitted by Company.



3.0  
Description of Services.  Serenity will provide the Services that include
proprietary treatments that enhance the appearance of the Product. The current
treatments are designed to provide a whitening enhancement to the Product or
render the Product with Fancy Color Treatments. Serenity’s proprietary
treatments for the Product are of a nature that modify the surface properties to
create the Finished Product. Serenity will provide the Company with a general
disclosure regarding the enhancement, do’s and dont's and general precautions.



[****] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been filed separately with the Commission.





# 2340328_4.Doc
 
 

--------------------------------------------------------------------------------

 

4.0  
Disclosure of Treatment.  The Company hereby acknowledges and agrees to provide
any required disclosure regarding the Finished Product in accordance with the
Company’s marketing and branding programs specific to the Finished Product to
each party to which it sells, distributes or transfers in any manner the
Finished Product processed by Serenity, whether pursuant to a sale or
consignment relationship or otherwise. The parties agree to issue a joint press
release regarding the entry into this MOU in accordance with the marketing goals
for the Finished Product.



5.0  
Process Liabilities.  The processes used by Serenity for creating the Finished
Products are inherently safe and radiation free. Serenity Labs practices
procedures to ensure the highest level of safety and the best outcome for the
gemstones being processed.



6.0  
Delivery and Inspection Rights.



6.01  
Upon completion of the Services on any Product but in any event no later than
[****] business days of receipt of the Product by Serenity from the Company, the
Finished Product shall be delivered by Serenity to the Company. Serenity will
promptly notify Company on changes if any on the turnaround time for treatment
of Product if Company submits greater than [****] carats in a single shipment.
The Company understands and acknowledges that Serenity will perform the Services
to create the Finished Product at the rate of one or two production cycles per
week which the Company will take into account with regard to the logistics for
shipments of Product to meet the monthly minimum commitments.



6.02  
Serenity undertakes and warrants that: (i) the Finished Product shall be of high
quality as to workmanship, design and materials used therein, and, without
derogating from the generality of the foregoing, shall be at least equal in
quality, workmanship, appearance, design and materials to the samples submitted
by Serenity to the Company prior to the date hereof and (ii) it is aware that
the Company provides a limited lifetime warranty to its customers for the
Product and represents and warrants that the processes used by Serenity in the
Services that result in the Finished Product will support the Company’s lifetime
warranty obligations (jointly the “Serenity Warranties). Prior to the
performance of any Services under this MOU,  Serenity and the Company will
establish an agreed upon QA/QC Protocol for the Finished Product, which shall
include standards and specifications for QA/QC evaluation and the creation of
duplicate master sets of stones to be used in the QA/QC evaluation QA/QC
Protocol for the Finished Product. The Company shall have the right to return
any Finished Product if the Services provided are defective or not of
appropriate quality in accordance with the QA/QC Protocol, it being understood
that it is the Company’s responsibility to examine in accordance with the QA/QC
Protocol and accept or reject the Finished Product, within [****] Business Days
of receipt at its facilities. If any Finished Product is not acceptable to the
Company in accordance with the QA/QC Protocol, Serenity will repeat the Services
at its own cost to bring the Finished Product into compliance with the QA/QC
Protocol, it being understood that all shipping and insurance costs to transport
back and forth the Finished Product for re-treatment will be borne by the
Company.  If Serenity is unable to bring any Finished Product into compliance
with the QA/QC Protocol within [****] Business Days of its return, Serenity
shall immediately reimburse the Company for any Service Fees associated with
such defective Finished Product, except if Force Majeure conditions prevail.



[****] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been filed separately with the Commission.



# 2340328_4.Doc
 
 

--------------------------------------------------------------------------------

 

7.0  
Invoices; Payment Timing. Serenity shall provide to the Company invoices for all
Finished Product returned to and received by the Company.  During the [****] of
the term the Company agrees to pay invoices immediately upon receipt of goods on
its next regularly scheduled pay run. Commencing with the [****] of the term and
thereafter the Company agrees to pay invoices within thirty days of receipt of
the invoice. If payment is not received by Serenity in accordance with this MOU
for reasons other than breach of the provisions of this MOU by Serenity, then
Serenity may assess an interest not exceeding the lesser of 1.5% on the balance
due or the maximum penalty allowable under applicable law and additionally may
withhold delivery on subsequent purchase orders, aggregating to an amount not
exceeding the amounts so due and not paid by Company, until late payments are
cleared.



8.0  
License.  The Company hereby grants to Serenity during the Term (defined below),
a limited non-exclusive, royalty-free, non-transferable, non-sublicenseable
license to use the Products solely to perform Serenity’s express obligations
under this MOU.  For clarity, the rights granted pursuant to this MOU provide
Serenity no right or license to access or use the Products for any purpose other
than to perform Serenity’s express obligations under this MOU.



9.0  
Intellectual Property Rights.  Each party retains ownership of its Intellectual
Property and trade secrets.  “Intellectual Property” means all rights in and to
registered designs, trademarks, copyrights, and patents (including applications
therefor and supplementary protection certificates) and similar rights,
including, but not limited to, the nature of any patents.



10.0  
Term and Termination.



10.01  
This MOU shall be effective as of the date of execution by both parties and
shall extend for a period of [****] (the “Term”).



10.02  
Company shall have the right to immediately terminate this MOU by giving written
notice to Serenity in the event that Serenity does any of the following:



 
(i) Fails to obtain or maintain insurance in the amount and of the type provided
for in this MOU;



 
(ii) Liquidates, dissolves or becomes insolvent (however evidenced) or bankrupt,
or commits any act of bankruptcy, makes a general assignment or deed of trust
for the benefit of creditors, suspends the transaction of business or consents
to the appointment of a trustee or a receiver, or a trustee or a receiver is
appointed for said party or for a substantial part of its property, or
bankruptcy, reorganization, insolvency, or similar proceedings are instituted by
or against Serenity;



 
(iii) Fails to assemble and/or ship a Finished Product in accordance with
Company’s instructions and does not cure such failure within [****] days of
written notice from Company (not applicable if Force Majeure conditions
prevail);



(iv) Makes a representation or warranty that is untrue or incorrect in any
material respect;


[****] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been filed separately with the Commission.

# 2340328_4.Doc
 
 

--------------------------------------------------------------------------------

 



(v) Violates the confidentiality or exclusivity obligations set forth in this
MOU;


(vi) Attempts to, or does, sell, encumber, secrete, convert or misuse the
Products (or any variations thereof, including without limitation, Finished
Products); or


(vii) Attempts to or does assign or transfer this MOU without the prior written
consent, including by operation of law, merger or acquisition (including a stock
acquisition in which it is the surviving entity) or to an affiliate.


11.0  
Force Majeure.  No Party will be liable for the non-performance or defective or
late performance of any of its obligations under this MOU to such extent and for
such period(s) of time as such non performance, defective performance or late
performance is due to 'force majeure' including without limitation acts of God,
war (declared or undeclared), civil insurrection or unrest, riots, revolutions,
fire, floods or other severe weather events,strikes, lock-outs, or industrial
action.



If any Party is unable to perform its obligations for reasons set out such Party
shall resume performance as soon as practicable upon the relevant Force Majeure
event ceasing.
 


12.0  
Confidentiality.  Each party shall keep, and cause its respective affiliates,
officers, directors, employees and agents to keep confidential and not disclose
or use for its own purpose (other than in connection with its stated obligations
under this MOU) any non-public, confidential, proprietary information or trade
secrets in oral, written, electronic or other form (and shall include
information received, learned or resulting from tours of the other party’s
facility(ies)) which in any way shall relate to the other party (the “Disclosing
Party”) hereto, or to any Affiliate thereof, including, without limitation, the
Disclosing Party’s products, product formulations and specifications, customer
lists, manufacturing processes, intellectual property (whether or not
registered), business, know-how, pricing, methods, trade secrets and technology
that shall be furnished or otherwise made available in connection with the
negotiation and performance of this MOU (collectively, the “Confidential
Information”).  The obligation to keep such Confidential Information
confidential shall continue during the Term and for a period of five (5) years
after the expiration or termination of this MOU (except that it is understood
that any Confidential Information that is considered a “trade secret” shall
remain confidential for so long as it qualifies as a “trade secret” under
applicable law); however, it shall not apply to any Confidential Information (i)
that is now or later becomes publicly available through no fault of the party
which had received it (the “Receiving Party”); (ii) that the Receiving Party
properly obtains from a third party lawfully entitled to disclose it; (iii) that
the Receiving Party already has in its possession as indicated in its written
records and was not acquired directly or indirectly from the party providing it;
or (iv) the other party independently develops without any use of or reference
to the Confidential Information.



13.0  
The Company’s Additional Obligations.



13.01  
The Company represents and warrants that it has the right and power to grant the
licenses granted herein and that there are no other MOUs with any other party in
conflict with such grant.


# 2340328_4.Doc
 
 

--------------------------------------------------------------------------------

 



13.02  
The Company further represents and warrants that it has no actual knowledge that
the Services or any products or materials used in connection therewith infringes
any valid rights of any third party.



Notwithstanding any term set forth herein, nothing in this MOU shall be
interpreted as obligating the Company to use Serenity for the performance of the
Services, it being understood that as long as Serenity is not in breach of this
MOU, the Company may not use any other third party for the performance of
services substantially similar to the Services.  For the avoidance of doubt, the
Company’s sourcing of any original source Moissanite material from a supplier
shall not be seen as a violation of the exclusivity obligations of the Company
in this Section.


14.0  
Serenity’s Additional Obligations.



14.01  
Serenity shall maintain high standards of professionalism and shall at all times
comply with all applicable laws, statutes, ordinances and regulations and
refrain from any unethical conduct or any other conduct that might tend to
damage the reputation of the Company or the Products.



14.02  
Serenity shall comply with all safety and environmental laws and regulations in
the performance of the Services.



15.0  
Indemnity.



15.01  
Serenity shall indemnify and hold harmless the Company, its affiliates,
employees, officers and directors from and against any and all claims, actions,
suits, proceedings, judgments, damages, liabilities, costs and expenses,
including reasonable attorney’s fees (“Claims”), including, but not limited to,
Claims from Serenity’s directors, officers, employees, contractors, licensees,
or any other personnel associated, directly or indirectly, with Serenity,
arising directly or indirectly from Serenity’s performance or breach of this MOU
(including its breach of any representation or warranty by Serenity), its
facilities, processes or practices, its negligent acts or omissions, or willful
misconduct. The Company shall give Serenity prompt notice of any matter for
which Serenity has an indemnification obligation.



15.02  
The Company shall indemnify and hold harmless Serenity against any Claim
resulting from the sole negligent act, sole omission, or sole gross negligence
or willful misconduct of the Company related to this MOU or, except with respect
to a claim relating to a breach of one of the Serenity Warranties, any
non-negligent act of Serenity related to a Finished Product, the transformation
of the color of such Product, or any enhancement of value of such Finished
Product pursuant to such color transformation.  Serenity shall give the Company
prompt notice of any matter for which the Company has an indemnification
obligation.



16.0  
Insurance.



Serenity shall be responsible for and shall arrange for adequate insurance of
the Products for the period from which such Products are delivered to Serenity’s
facility and until the time Finished Products are shipped out of Serenity’s
facility, it being understood that the Company shall be

# 2340328_4.Doc
 
 

--------------------------------------------------------------------------------

 

responsible for delivery including costs towards freight, insurance and
transportation of the Products to Serenity’s facility and transportation of the
Finished Products back to the Company. Serenity shall provide the Company with a
copy of its insurance certificate detailing terms of its insurance policy.


17.0  
Representations and Warranties.



17.01  
Each party represents and warrants, which representations and warranties shall
survive the execution and delivery of this MOU, for the express benefit of the
other, that:



 
(i)                           Such party is a corporation duly organized and
validly existing in good standing under the laws pursuant to which it is formed,
and is duly qualified to do business in each jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
and no proceedings for the liquidation or dissolution of such party are pending
or contemplated by such party;
 
(ii)                                      There is no action, suit or proceeding
pending or threatened against or affecting such party before or by any court,
administrative agency or other governmental authority which in any way will
impair such party’s ability to perform its obligations under, or which otherwise
brings into question the validity of the transactions contemplated by, this MOU,
and no consent, approval or authorization of or by any court, administrative
agency or other governmental authority is required in connection with the
execution, delivery or performance of this MOU;
 
(iii)                 Such party’s execution, delivery and performance of this
MOU has been duly authorized by all appropriate action on the part of such
party, and this MOU constitutes the legal, valid and binding obligation of such
party, enforceable against such party in accordance with the terms hereof; and


 
(iv)                 Neither the execution and delivery by such party of this
MOU, nor the consummation by such party of the transactions contemplated hereby,
nor compliance by such party with the provisions hereof, conflicts with or
results in a breach of any of the provisions of the charter documents of such
party, or of any applicable law, judgment, order, writ, injunction, decree, rule
or regulation of any court, administrative agency or other governmental
authority, or of any MOU, agreement or other instrument to which such party is a
party or by which such party is bound, or constitute a default under any of the
above.


17.02  
Serenity represents and warrants that it has the financial resources and
business operations which will enable it to perform the Services and will do so
in good faith and with reasonable diligence and will utilize its skill and
resources in such effort to the extent that high standards of business practice
and judgment dictate.



18.0  
Other Terms and Provisions.

 
18.01  
All notices, consents and approvals under this MOU must be delivered in writing
by courier, by electronic facsimile with receipt confirmed, or by certified or
registered mail (postage prepaid and return receipt requested) to the other
party at the address set forth in

 


 

# 2340328_4.Doc
 
 

--------------------------------------------------------------------------------

 

the preamble hereto, and will be effective upon receipt.  Either party may
change its address by giving notice of the new address to the other party.
 
18.02  
Company and Serenity are each independent contractors and neither party shall
be, nor represent itself to be, a franchisor, franchisee, joint venturer,
partner, master, servant, principal, agent or legal representative of the other
party for any purpose whatsoever.  Serenity will not have, and shall not
represent to any third party that it has, any authority to act on behalf of
Company.

 
18.03  
Serenity shall not use subcontractors in providing Services under this MOU
without obtaining Company’s prior written consent.  In the event Company
provides such consent to use subcontractors hereunder, Serenity shall be solely
responsible for all obligations arising out of such use of subcontractors and
for all acts and omissions of such subcontractors.

 
18.04  
The validity, interpretation and performance of this MOU shall be controlled by
and construed under the laws of the State of North Carolina excluding that body
of laws controlling conflict of laws.  Serenity shall take no action challenging
the application of such laws.

 
18.05  
Any judicial proceeding by either Company or Serenity involving the other,
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this MOU, shall be brought only in the federal
or state courts in the State of North Carolina and, by execution and delivery of
this MOU, both Serenity and Company accept, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts.   Nothing herein shall affect
the right to serve process in any manner permitted by law.

 
[Signature page follows]

# 2340328_4.Doc
 
 

--------------------------------------------------------------------------------

 





 


[Signature Page to Services MOU]


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this MOU on the date set forth below.


Charles & Colvard,
Ltd.                                                                Serenity
Technologies, Inc.


By: /s/ Randy
McCullough                                                                By:
/s/ Suneeta Neogi


Title: President &
CEO                                                                Title:
President


Date: January 24,
2012                                                                Date:
January 20, 2012

# 2340328_4.Doc
 
 

--------------------------------------------------------------------------------

 
